573 F.3d 865 (2009)
DO SUNG UHM; Eun Sook Uhm, a married couple, individually and for all others similarly situated, Plaintiffs-Appellants,
v.
HUMANA INC., a Delaware corporation; Humana Health Plan Inc., a Kentucky corporation doing business as Humana, Defendants-Appellees.
No. 06-35672.
United States Court of Appeals, Ninth Circuit.
July 22, 2009.
Scott C. Breneman, Breneman Law Firm, Joseph Andrew Grube, Ricci Grube Aita, PLLC, Seattle, WA, for Plaintiffs-Appellants.
Brian D. Boyle, Mark Davies, O'Melveny & Myers LLP, Washington, DC, Mary Rebecca Knack, Williams Kastner & Gibbs, PLLC, Seattle, WA, for Defendants-Appellees.
Before: B. FLETCHER, RICHARD A. PAEZ and MARSHA S. BERZON,[*] Circuit Judges.

ORDER
Appellees' request for reconsideration shall be treated as a petition for panel rehearing and is GRANTED. The opinion filed on August 25, 2008 and reported at 540 F.3d 980 (9th Cir.2008) is WITHDRAWN and shall not be cited as precedent. The petition for rehearing en banc is moot. The panel will file a new disposition in due course.
NOTES
[*]  Due to the unavailability of Senior District Judge William Schwarzer, Judge Berzon has been randomly drawn as a replacement judge.